793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CURTIS L. WRENN, Plaintiff-Appellantv.DEPARTMENT OF MENTAL HEALTH, STATE OF OHIO; DONALD E.WIDMAN; TIMOTHY B. MORITZ; MYERS S. KURTZ,Defendants-Appellees.
86-3189
United States Court of Appeals, Sixth Circuit.
5/5/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
Plaintiff-appellant appeals from the district court's order denying his motion for summary judgment in this employment discrimination case.  The case is before the court sua sponte for consideration of a possible jurisdictional defect.


2
The general rule is that denial of a motion for summary judgment is not appealable.  Ardoin v. J. Ray McDermott & Co., 641 F.2d 277, 278-79 (5th Cir. 1981).  Here the district court denied Wrenn's motion because there were genuine issues of fact that must be tried.  So Wrenn has appealed from an interlocutory, nonappealable order.


3
Because the order is nonappealable, this appeal is dismissed sua sponte under Rule 9(d)(1), Rules of the Sixth Circuit, for lack of jurisdiction.